Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 8/30/22. The changes and remarks disclosed therein have been considered.
Claims 24, 28-29 and 35-36 have been canceled by the applicant’s amendment.  
Therefore, claims 18-23, 25-27, 30-34 and 37 remain pending in the application.

Allowable Subject Matter
Claims 18-23, 25-27, 30-34 and 37 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claims have been considered and upon conclusion of a comprehensive search of the prior art, the office indicates that the above claims, as amended, are allowable. (See the argument at top of page 7 to bottom of page 9).
The prosecution as a whole clearly indicates the reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
September 10, 2022


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824